                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                     Case No. 20-cv-06147-SVK
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.
                                                                                            Re: Dkt. Nos. 15, 17, 18, 19
                                  10     GENARO V. GUIZAR,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On April 16, 2021, Plaintiff Scott Johnson (“Plaintiff”) filed a motion for default

                                  14   judgment. Dkt. 15. The Court denied Plaintiff’s motion for default judgment and gave Plaintiff

                                  15   10 days, until June 4, 2021, to file a renewed motion for default judgment. Dkt. 17. On June 4,

                                  16   2021, Plaintiff sought additional time, filing a request for continuance to complete further due

                                  17   diligence. Dkt. 18. The Court granted Plaintiff an additional 14 days, making the new deadline

                                  18   June 21, 2021. Dkt. 19. As of the date of this order, Plaintiff has failed to file a renewed motion
                                  19   for default judgment.

                                  20          Accordingly, the Court ORDERS Plaintiff to show cause why this case should not be

                                  21   dismissed for failure to prosecute. Plaintiff shall file a response to this order by June 30, 2021

                                  22   and shall appear at the Order to Show Cause hearing set for July 27, 2021 at 11:00 a.m.

                                  23          SO ORDERED.

                                  24   Dated: June 23, 2021

                                  25

                                  26
                                                                                                     SUSAN VAN KEULEN
                                  27                                                                 United States Magistrate Judge
                                  28
